It is difficult to understand appellant's insistence that the trial court should have peremptorily instructed the jury to return a verdict of not guilty because the prosecuting witness, the man who was robbed, testified that he was not scared, — was not scared of man or the devil. Said witness did testify that he was put in fear of life and injury. The undisputed evidence showed that appellant and his companions did present pistols, and did take from the possession of the prosecuting witness his property. We do not think it necessary in order to make out a case, based on the proposition that the conduct of the accused puts said injured party in fear of life or bodily injury, — for such injured party to testify that he exhibited cowardice or that he was scared.
The motion for rehearing is overruled.
Overruled. *Page 640